   BLAU | KEANE LAW GROUP, P.C.
 1 David S. Blau (Bar No. 166825)
   128 Center Street
 2 El Segundo, California 90245
   (310) 410-1900 phone - (310) 410-1901 fax
 3 david@blaulaw.net

 4   Attorneys for Plaintiff UNITED SPECIALTY
     INSURANCE COMPANY
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                 NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO
 8

 9

10
     UNITED SPECIALTY                       CASE NO. 3:19-cv-00975-TSH
     INSURANCE COMPANY,
11
                         Plaintiff,         NOTICE OF VOLUNTARY DISMISSAL
12
           v.                               WITH PREJUDICE
13

14
   AMTRUST NORTH AMERICA;
   AND DOES 1 through 100,
15 inclusive,

16                       Defendants.
17

18              NOTICE IS HEREBY GIVEN that pursuant to Federal Rules of Civil
19
     Procedure 41(a), Plaintiff United Specialty Insurance Company voluntarily
20
     dismisses with prejudice the above-entitled action against Defendant Amtrust North
21

22   America. This notice of dismissal is being filed with the Court before service by
23
     Defendant of either an answer or a motion for summary judgment.
24
     ///
25

26   ///
27
     ///
28
                                                1
                           NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
 1

 2   DATED: April 17, 2019                  BLAU | KEANE LAW GROUP, P.C.,
 3
                                                 By: __/s/ David Blau ____________
 4                                                     David S. Blau
                                                       Attorneys for Plaintiff UNITED
 5
                                                       SPECIALTY INSURANCE
 6                                                     COMPANY
                                                     ISTRIC
 7                                             TES D        TC
                                             TA




                                                                      O
 8




                                        S




                                                                       U
                                       ED




                                                                        RT
                                                           TED

                                   UNIT
 9
                                                     GRAN
10




                                                                               R NIA
                                                                       n
                                                                 M. Che
11
                                                         dward
                                   NO

                                                 Judge E




                                                                               FO
12
                                     RT




                                                                           LI
       DATED: April 18, 2019                ER
                                       H




                                                                          A
13                                                                         C
                                                 N                  OF
                                                     D IS T IC T
14                                                         R
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
                      NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
